Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circular shaped member having “outer indentations”, as set forth in claims 1-3, 7-8, 13, and16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character 17 includes two leader lines in Figure 9.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference character 2 denotes an element of the invention that is incorrectly described as being an “indentation”. However, this element would be more properly described as a “projection”.  
Appropriate correction is required.
Claim Objections
Claims 1-3, 7-8, 13, and 16 are objected to because of the following informalities:  The term “indentations” should be replaced with the term - -projections- - to more accurately describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite due to the fact that it is unclear what is actually being claimed by the phrase “outer indentations”. Namely, an “indentation” is a recess or notch that extends into an element, not extends outwardly from an object (as is shown in the drawings). 
	Claims 4-5 and 16 are indefinite due to the fact that it is unclear what element of the invention is being referred to by the term “its”.
	
Claim 2 recites the limitation "the pneumatic member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 4 recites the limitations "the inner circular shaped member" and "the over-injected material" in lines 1-2 and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims.

Claim 5 recites the limitation "upper and lower surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 6 recites the limitation "the indentation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims. Furthermore, it is unclear whether this “indentation” is the same element as the “outer indentations” previously set forth in claim 1, or is an additional element of the invention.

Claim 7 recites the limitations "the indentations" and "the wheels" in lines 1 and 2, respectively.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims. Furthermore, it is unclear whether this “indentations” is the same element as the “outer indentations” previously set forth in claim 1, or is an additional element of the invention. It is also 

Claim 8 recites the limitations "the indentation" and "the screw coupling" in lines 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. These limitations have not been previously set forth in the claims. Furthermore, it is unclear whether this “indentation” is the same element as the “outer indentations” previously set forth in claim 1, or is an additional element of the invention.


Claim 13 recites the limitations "recesses", "the gutter", and "the indentations" in line 2.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims. Furthermore, it is unclear whether this “indentation” is the same element as the “outer indentations” previously set forth in claim 1, or is an additional element of the invention.


Claim 14 recites the limitations "the recess", "the core", and "the tire assembly" in lines 1 and 2, respectively.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims.

Claim 15 recites the limitation "the mold member" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This limitation has not been previously set forth in the claims.

Claim 16 recites the limitations "the “T” shaped part" and "indentations" in lines 2 and 3, respectively.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims.

Claim 17 recites the limitations "the through holes" and "the “T” shaped part" in line 2.  There is insufficient antecedent basis for these limitations in the claim. These limitations have not been previously set forth in the claims.

The term "snugly" in claim 7 is a relative term which renders the claim indefinite.  The term "snugly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.
	
The term "soft" in claim 15 is a relative term which renders the claim indefinite.  The term "soft" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  No quantitative or qualitative limitations have been set forth in the claims to clearly define this term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (2006/0232123). Ross shows a wheel system having all of the features as set forth in the above claims.
	Per claim 1, Ross shows a circular shaped member 14 that is internally disposed in a tire 12 material. The member 14 is harder than the tire 12 material, and further includes “outer indentations” (actually projections) engaging a wheel (generally 16). 
	Per claim 2, the tire 12 is made from a rigid thermoplastic resin (i.e. polyurethane), and the “indentations” lie outside the tire 12. 
	Per claim 3, the “indentations” are fitted into recesses (formed in portions 16a-b) of the wheel 16.
	Per claim 7, the “indentations” have a shape that fits “snuggly” in the recesses of the wheel 16.
	Per claim 15, the wheel assembly of Ross is manufactured by injection molding a wheel structure (11 or 13) and “reserving”. Then member 14 is injection molded of plastic.  Finally, the member 14 is placed into a third mold where a tire 12, made of a material that is softer than that of the member 14, is over-injected thereon.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross as applied to claims 1-3, 7, and 15-16 above, and further in view of Boyer (6,036,278). Ross does not show the wheel including a hub having the tire 12 material over-injected into ellipsoidal through holes in the T-shaped part of the member 14, with the through holes being located between upper and lower surfaces of the member 14.
	Figures 2-5 of Boyer teaches the use of a T-shaped member 10 having through holes 53 that receive tire material 50 during an over-injecting process. These through holes 53 have an ellipsoidal shape and are located between the upper and lower surface of the member 10. Therefore, it would have been obvious to one of ordinary skill in the art to provide the T-shaped part of the member 14 of Ross with ellipsoidal through holes for the purpose of increasing the connection between the tire and member.

Allowable Subject Matter
Claims 6 and 8-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show wheels having tire retaining features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617